Exhibit 10.6

 

FIRST AMENDMENT TO

CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 31, 2015, among AMAG Pharmaceuticals, Inc., a Delaware corporation (the
“Borrower”), each of the Lenders (as defined below) party hereto and Jefferies
Finance LLC, as Administrative Agent (in such capacity, the “Administrative
Agent”), and is acknowledged and consented to by each Subsidiary Guarantor.

 

R E C I T A L S:

 

A.            The Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent are parties to that certain Credit
Agreement, dated as of November 12, 2014 (as amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

 

B.            The Loan Parties have requested an amendment to the Credit
Agreement that would effect the modifications thereto set forth herein, and that
the Administrative Agent and each Lender party hereto consent to this Amendment.

 

C.            Accordingly, in consideration of the premises made hereunder, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

Section 1.              Definitions and Interpretation.

 

1.1          Definitions.  Unless otherwise defined in this Amendment,
capitalized terms used herein shall have the meanings given to them in the
Credit Agreement.

 

1.2          Interpretation.  This Amendment shall be construed and interpreted
in accordance with the rules of construction set forth in Section 1.02 of the
Credit Agreement.

 

Section 2.              Amendment to Credit Agreement.

 

2.1          Definitions.  The definition of “Change of Control” in Section 1.01
of the Credit Agreement is hereby amended by inserting the word “or” immediately
following clause (i) thereof and restating clause (ii) thereof in its entirety
to read as “[reserved];”.

 

Section 3.              Effectiveness.

 

3.1          Conditions Precedent To Effectiveness of Amendment.  The
effectiveness of this Amendment is subject to the satisfaction of the following
conditions precedent:

 

(a)           this Amendment shall have been (i) executed by the Borrower, the
Administrative Agent and the Required Lenders and (ii) acknowledged by each
Subsidiary Guarantor, and in each case, counterparts hereof as so executed or
acknowledged shall have been delivered to the Administrative Agent;

 

(b)           before and after giving effect to this Amendment, (i) all of the
representations and warranties set forth in Section 4 below and in the Credit
Agreement shall be (i) in the case of representations and warranties qualified
by “materiality”, “Material Adverse Effect” or similar language, true and
correct in all respects and (ii) in the case of all other representations and

 

--------------------------------------------------------------------------------


 

warranties, true and correct in all material respects, in each case on and as of
the First Amendment Effective Date (as defined below), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct on the basis set forth above as of
such earlier date and (ii) and no Default or Event of Default shall have
occurred and be continuing before, nor will occur immediately after, giving
effect to this Amendment or observing any provision hereof;

 

(c)           the Loan Parties shall have paid all reasonable and documented
legal fees and out-of-pocket expenses of the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and any other
documents being executed or delivered in connection therewith on or prior to the
date the other conditions in this Section have been satisfied; and

 

(d)           the Administrative Agent shall have received from the Borrower a
fee for the account of each Lender that has executed and delivered a signature
page hereto to the Administrative Agent no later than 5:00 p.m., New York City
time, on March 30, 2015 (or such later deadline, if any, as may be agreed to by
the Borrower and the Administrative Agent), in an amount equal to 0.02% of the
outstanding principal amount of such Lender’s Term Loan on the date hereof.

 

3.2          Effective Date.  This Amendment, shall be effective on the date
(the “First Amendment Effective Date”) upon which the conditions precedent set
forth in Section 3.1 above are satisfied.

 

Section 4.              Representations and Warranties.  The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders party hereto
as follows:

 

4.1          Power and Authority.  It has the legal power and authority to
execute and deliver this Amendment and perform its obligations hereunder and
under the Credit Agreement (as amended hereby).

 

4.2          Authorization.  It has taken all proper and necessary corporate
action to authorize the execution, delivery and performance of this Amendment
and the transactions contemplated hereby.

 

4.3          Non-Violation.  The execution and delivery of this Amendment and
the performance and observance by it of the provisions hereof  do not and will
not (a) contravene the terms of its Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (other
than Permitted Liens) under, any Contractual Obligation to which it is a party
or any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which it or its property is subject, or (c) violate any Law.

 

4.4          Validity and Binding Effect.  This Amendment has been duly executed
and delivered by the Borrower.  This Amendment constitutes a legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
its terms, except (a) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and (b) that rights of acceleration
and the availability of equitable remedies may be limited by equitable
principles of general applicability (regardless of whether enforcement is sought
by proceedings in equity or at law).

 

4.5          Representations and Warranties in Credit Agreement.  The
representations and warranties of each Loan Party contained in the Credit
Agreement as amended hereby and each Loan Document are (i) in the case of
representations and warranties qualified by “materiality”, “Material Adverse
Effect” or similar language, true and correct in all respects and (ii) in the
case of all other representations and

 

2

--------------------------------------------------------------------------------


 

warranties, true and correct in all material respects, in each case on and as of
the First Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct on the basis set
forth above as of such earlier date.

 

4.6          No Event of Default.  No Default or Event of Default exists before,
nor will occur immediately after, giving effect to this Amendment or observing
any provision hereof.

 

4.7          No Consent.  No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with this
Amendment or the execution, delivery, performance, validity or enforceability
hereof.

 

Section 5.              Subsidiary Guarantor Acknowledgment.  Each Subsidiary
Guarantor, by signing this Amendment hereby:

 

5.1          confirms and ratifies its respective guarantees, pledges and grants
of security interests, as applicable, under each Loan Document to which it is a
party, and agrees that notwithstanding the effectiveness of the Amendment and
the consummation of the transactions contemplated thereby such guarantees,
pledges and grants of security interests shall continue to be in full force and
effect and shall accrue to the benefit of the Finance Parties;

 

5.2          acknowledges and agrees that all of the Loan Documents to which
such Subsidiary Guarantor is a party or otherwise bound shall continue in full
force and effect and that all of such Subsidiary Guarantor’s obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment; and

 

5.3          hereby consents and agrees to and acknowledges and affirms the
terms of this Amendment and the transactions contemplated thereby.

 

Section 6.              Miscellaneous.

 

6.1          Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

6.2          Survival of Representations and Warranties.  All representations
and warranties made hereunder shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any subsequent extension of credit shall affect any of such representations and
warranties or the right of the Administrative Agent or any Lender to rely upon
them.

 

6.3          Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

6.4          Headings.  Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

 

6.5          Loan Documents Unaffected.  Each reference to the Credit Agreement
and in any Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. This Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect

 

3

--------------------------------------------------------------------------------


 

the rights and remedies of any party under, the Credit Agreement or any other
Loan Document. Except as herein otherwise specifically provided, all provisions
of the Credit Agreement and the other Loan Documents, and the guarantees,
pledges and grants of security interests, as applicable, under each of the
Collateral Documents, are hereby reaffirmed and ratified and shall remain in
full force and effect, shall continue to accrue to the benefit of the Finance
Parties and shall be unaffected hereby. This Amendment is a Loan Document.

 

6.6          Expenses.  As provided in the Credit Agreement, but without
limiting any terms or provisions thereof, the Borrower hereby agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent (including the reasonable and documented fees, charges and out-of-pocket
disbursements of counsel) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment.

 

6.7          Entire Agreement.  This Amendment, together with the Credit
Agreement and the other Loan Documents, integrates all the terms and conditions
mentioned herein or incidental hereto and supersedes all oral representations
and negotiations and prior writings with respect to the subject matter hereof.

 

6.8          Acknowledgments.  Each Loan Party hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Amendment and the other Loan Documents;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

 

6.9          Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopier or via email as an attachment of a .pdf document
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

6.10        Governing Law.  This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

 

6.11        Submission To Jurisdiction; Waivers.

 

Each party hereto hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Amendment and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

 

4

--------------------------------------------------------------------------------


 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, the Borrower, as the
case may be at its address set forth in Section 10.2 of the Credit Agreement or
to any other Loan Party at its address as provided in the Security Agreement,
or, in any case, at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

6.12        Jury Trial Waiver.  Each party hereby waives, to the fullest extent
permitted by applicable Laws, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Amendment, any other Loan Document or the transactions contemplated hereby
(whether based on contract, tort or any other theory).  Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Amendment by, among other things, the mutual waivers and certifications in
Section 10.15 of the Credit Agreement.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Frank E. Thomas

 

 

Name: Frank E. Thomas

 

 

Title: EVP, COO

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC,

 

as Administrative Agent

 

 

 

 

 

 

By:

 /s/ J. Paul McDonnell

 

 

Name: J. Paul McDonnell

 

 

Title: Managing Director

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
HEREOF, AMONG AMAG PHARMACEUTICALS, INC., EACH LENDER PARTY HERETO AND JEFFERIES
FINANCE LLC, AS ADMINISTRATIVE AGENT

 

 

 

 

 

[SIGNED BY LENDER PARTIES]

 

 

 

Name of Institution:                                                     ,

 

 

 

as Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[If second signature block is necessary]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and agreed:

 

 

 

LUMARA HEALTH INC.

 

 

 

 

 

 

 

By:

/s/ Frank E. Thomas

 

Name: Frank E. Thomas

 

Title: EVP, COO

 

 

 

 

 

LUMARA HEALTH IP LTD.

 

 

 

 

 

 

 

By:

/s/ Frank E. Thomas

 

Name: Frank E. Thomas

 

Title: EVP, COO

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------